United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2963
                                     ___________

Stephen K. Thielking,                     *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Deborah L. Petersen,                      *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: August 27, 1998
                               Filed: September 2, 1998
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

        Stephen K. Thielking appeals from the district court’s1 order affirming the
bankruptcy court’s2 order denying him a discharge pursuant to 11 U.S.C. § 727 (a)(2),
(a)(3), and (a)(4). After carefully reviewing the bankruptcy court’s findings of fact for
clear error and its conclusions of law de novo, see In re Berger, 61 F.3d 624, 626 (8th



      1
       The HONORABLE CHARLES R. WOLLE, Chief Judge, United States District
Court for the Southern District of Iowa.
      2
       The HONORABLE RUSSELL J. HILL, Chief Judge, United States Bankruptcy
Court for the Southern District of Iowa.
Cir. 1995), we conclude the court did not err in denying discharge based on its
determination that Thielking made false and material statements under oath with intent
to defraud his creditors, see 11 U.S.C. § 727(a)(4); In re Mertz, 955 F.2d 596, 598 (8th
Cir. 1992).

      Given the bankruptcy court’s thorough treatment of the discharge issue, we
conclude that an extended discussion is not warranted. Accordingly, we affirm. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-